DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-12, 14, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charles et al (Pub. No.:  US 2015/0238073)
Regarding claim 1, Charles et al disclose a microscopy system comprising: 
a microscope (surgical microscope camera) [see 0061]; 
a stand (support stand) configured to mount the microscope and including a drive device configured to move the microscope [see 0061 and  figs 1, 21B-21D];  
a position detection device including a target (surgical tool) with a marker element (identifying markers) and an image capture device configured to optically capture the target [see 0031, 0061, 0264, 0366, 0387-0388] by disclosing image processing module is configured to track the location of said 
an identity being assigned to the marker element, the identity being identifiable on an image basis [see 0261, 0366, 0387-0388, 0456] by disclosing image processing can be used to track a position and/or orientation of a surgical tool that can include distinguishable or identifiable coloration, patterns, markings, etc. such that the image processing system can identify the surgical tool [see 0387] and a pattern, e.g., a greycode possibly applied using laser marking with a known pattern around the tool axis. The image processing system can process the images from the cameras to identify the greycode on the surgical tool [see 0388];
the position detection device being configured to detect a spatial position of the target (surgical tool) by evaluating a two-dimensional image captured by the image capture device [see 0031, 0366, 0385, 0387-0388] by disclosing wherein the surgical tool includes identifying markers visible to the overhead camera, and wherein the image processing module is configured to track the location of the surgical tool by tracking the identifying markers on the surgical tool [see 0031, 0387] and a pattern, e.g., a greycode possibly applied using laser marking with a known pattern around the tool axis. The image processing system can process the images from the cameras to identify the greycode on the surgical tool [see 0388];
a control device configured to: 
control an operation of the microscopy system according to the spatial position of the target detected by the position detection device and according to the identity [see 0385] by disclosing the tracking module can provide information about the position of the surgical tool to the image processing system and the image processing system can provide feedback to the camera to alter its magnification factor according to the surgical tool's distance from a targeted tissue site [see 0385];
at least one of 


Regarding claim 2, Charles et al disclose wherein the control device is configured to at least one of:
(a) control the drive device according to the spatial position of the target
and
(b) adjust at least one of an operating parameter (focus, a viewing angle, a zoom factor) [see 0365, 0385], a movement parameter, and an operating mode of the microscope.

Regarding claim 3, Charles et al disclose wherein the image capture device of the position detection device is arranged in or on the microscope to permit beams detected by the image capture device to run through an optical element (plastic or glass) of the microscope [see 0503].

Regarding claim 4, Charles et al disclose wherein the image capture device of the position detection device is arranged in or on the microscope to prevent beams detected by the image capture device from running through an optical element of the microscope [see 0076, 0496-0497]

Regarding claim 5, Charles et al disclose wherein the microscope includes a transparent element (plastic or glass) arranged between the image capture device of the position detection device and a detection region to be imaged [see 0503].



Regarding claim 9, Charles et al disclose wherein a position-based control is performed in real time [see 0343].

Regarding claim 10, Charles et al disclose an illumination device configured to illuminate the target [see 0015, 0115 and 0147].

Regarding claim 11, Charles et al disclose wherein the illumination device generates light with a wavelength outside a visible range in an infrared wavelength range [see 0367].

Regarding claim 12, Charles et al disclose wherein at least one of 
a working distance [see 0057-0058, 0061, 0072, 0074] by disclosing the surgical microscope camera comprises a microscope objective having an adjustable working distance of between about 15 cm and about 45 cm [see 0061].

Regarding claim 14, Charles et al disclose a means for activating a position-based control of the microscopy system [see 0120].

Regarding claim 17, Charles et al disclose wherein at least one of a number and a type of the enabled degrees of freedom of a movement of the microscope are adjustable [see 0342].



Regarding claim 19, Charles et al disclose a graphic user interface operated according to the spatial position of the target [see 0045, 0072 and figs 1, 21B, 21D2, 21H, 21I, 24].

Regarding claim 20, Charles et al disclose method for operating a microscopy system, the method comprising:
providing a target with a marker element and assigning an identity to the marker element, the identity being identifiable on an image basis [see 0261, 0366, 0387-0388, 0456] by disclosing image processing can be used to track a position and/or orientation of a surgical tool that can include distinguishable or identifiable coloration, patterns, markings, etc. such that the image processing system can identify the surgical tool [see 0387] and a pattern, e.g., a greycode possibly applied using laser marking with a known pattern around the tool axis. The image processing system can process the images from the cameras to identify the greycode on the surgical tool [see 0388];
determining a spatial position of the target relative to an image capture device of a position detection device [see 0031, 0366, 0385, 0387-0388] by disclosing wherein the surgical tool includes identifying markers visible to the overhead camera, and wherein the image processing module is configured to track the location of the surgical tool by tracking the identifying markers on the surgical tool [see 0031, 0387] and a pattern, e.g., a greycode possibly applied using laser marking with a known pattern around the tool axis. The image processing system can process the images from the cameras to identify the greycode on the surgical tool [see 0388];

and by at least one of 
(a) adjusting at least one of operation parameters (focus, a viewing angle, a zoom factor) [see 0365, 0385] and movement parameters of the microscopy system depending on the identity [see 0061, 0074, 0385].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Charles et al (Pub. No.:  US 2015/0238073) in view of Kaminaga (Pub. No.:  US 2014/0198197).
Regarding claim 7, Charles et al don’t disclose wherein the sequence of the at least two images is captured by high dynamic range (HDR) imaging.

Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Charles et al and Kaminaga by having the sequence of the at least two images is captured by high dynamic range (HDR) imaging; greater Balance in Highlights and Shadows; HDR photography helps overcome tricky lighting conditions and Enhanced Textures.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Charles et al (Pub. No.:  US 2015/0238073) in view of Yu et al (Pub. No.:  US 2016/0035108)
Regarding claim 8, Charles et al don’t disclose wherein the target includes a marker element,
the marker element has an elliptical marker body or an elliptical marker surface and a geometric center of the elliptical marker body or of the elliptical marker surface,
the marker body or the marker surface is filled with color spectrum points distributed radially with respect to the geometric center
a color value of each color spectrum point of the marker/marker surface is determined according to an angle between a horizontal line through the geometric center
and
a further line through the geometric center and the corresponding color spectrum point [see 0122, 0500]
Labels, fiducials or color markings can be included on the surgical devices, tools, and/or cameras and the labels or markings thus provide increased or enhanced situational awareness to a user or operator by assisting in understanding the position and/or orientation of a camera associated with respect to a surgical tool or device [see 0261]


Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Charles et al and Yu et al by using a marker element has an elliptical marker body or an elliptical marker surface and a geometric center of the elliptical marker body or of the elliptical marker surface, the marker body or the marker surface is filled with color spectrum points distributed radially with respect to the geometric center, a color value of each color spectrum point of the marker/marker surface is determined according to an angle between a horizontal line through the geometric center and a further line through the geometric center and the corresponding color spectrum point; to increase visualization.

3.	Claims 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al (Pub. No.:  US 2015/0238073) in view of Gerlach (Pub. No.:  US 2017/0188826).
Regarding claim 13, Charles et al don’t disclose wherein at least one of:
the microscopy system includes a filter configured to filter beams detected by the image capture device,
the image capture device only detects beams of a defined wavelength or of an infrared a wavelength range, or
the image capture device is a monochrome image capture device.

Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Charles et al and Gerlach by using a monochrome camera; monochrome cameras have high light sensitivity, generate sharper images with superior resolution, and output smaller file sizes, making them suitable for a number of applications; detect a broader light spectrum, thereby significantly improving the overall performance of the camera in low lighting conditions.

Regarding claim 16, Charles et al don’t disclose wherein an open-loop or closed-loop control of a movement of the microscope is effected according to at least one of:
an operating parameter of the microscope;
an operating parameter of the image capture device of the position detection device.
	Nonetheless, Gerlach discloses wherein an open-loop or closed-loop control of a movement of the microscope [see 0046-0047] is effected according to an operating parameter of the microscope [see 0054] by disclosing the drive control unit 40 controls the drive of the microscope apparatus 10 to cause the microscope apparatus 10 to acquire a plurality of original images at different brightness by imaging the same subject (sample S) with different imaging conditions in order to generate an HDR image [see 0054].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Charles et al and Gerlach by using an open-loop or closed-loop control of a movement of the microscope is effected according to an operating parameter of the microscope; in order to acquire a plurality of original images at different brightness by imaging the same subject (sample S) with different imaging conditions in order to generate an HDR image [see 0054, Gerlach].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Charles et al (Pub. No.:  US 2015/0238073) in view of Piron et al (Pub. No.:  US 2016/0113728)
Regarding claim 15, Charles et al don’t disclose wherein the image capture device is a wide-angle camera.
Nonetheless, Piron et al disclose wherein the image capture device is a wide-angle camera [see 0025, 0062, 0064, 0108].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Charles et al and Piron et al by using a wide-angle camera; better viewing angle or lighting angle to provide maximized field of view, resolution, focus, stability of view [see 0168, Piron et al].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793